VACATE and DISMISS; and Opinion Filed March 19, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01467-CV

                  DWAN MILLIGAN AND ALL OCCUPANTS, Appellants
                                      V.
                            HP TEXAS I LLC, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Collin County, Texas
                           Trial Court Cause No. 005-03165-2018

                              MEMORANDUM OPINION
                        Before Justices Brown, Schenck, and Pedersen, III
                                    Opinion by Justice Brown

       This is an appeal from an eviction suit initiated in justice court by HP Texas I LLC against

Dwan Milligan and all occupants of a certain residence in Frisco, Texas. As reflected in the record,

the justice court rendered judgment in favor of HP on October 18, 2018, and Milligan appealed to

the county court on October 24, 2018. The county court also rendered judgment in favor of HP,

and Milligan filed this appeal the following day.

       Because an appeal from a justice court judgment in an eviction case must be filed no later

than five days after the judgment is signed and Milligan filed his appeal six days later, we

questioned the county court’s jurisdiction over Milligan’s appeal and, in turn, our jurisdiction. See

TEX. R. CIV. P. 510.9(a) (deadline for appealing justice court judgment in eviction case); Wetsel v.

Fort Worth Brake, Clutch, and Equip., Inc., 780 S.W.2d 952, 954 (Tex. App.—Fort Worth 1989,
no writ) (untimely appeal from justice court deprives county court of jurisdiction to review justice

court’s judgment); First State Bank & Trust Co. of Port Lavaca v. Vector Corp., 427 S.W.2d 958,

960 (Tex. Civ. App.—Waco 1968, writ ref’d n.r.e.) (appellate court jurisdiction extends no further

than trial court’s). We directed Milligan to file a letter brief addressing our concern, but more

than ten days have passed, and Milligan has not responded.

       When, as here, the trial court lacked jurisdiction, we must set aside the judgment and

dismiss the cause. See Dallas Cty. Appraisal Dist. v. Funds Recovery, Inc., 887 S.W.2d 465, 468

(Tex. App.—Dallas 1994, writ denied). Accordingly, we vacate the county court’s judgment and

dismiss the cause. See id.




                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE


181467F.P05




                                                –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

 DWAN MILLIGAN AND ALL                            On Appeal from the County Court at Law
 OCCUPANTS, Appellants                            No. 5, Collin County, Texas
                                                  Trial Court Cause No. 005-03165-2018.
 No. 05-18-01467-CV        V.                     Opinion delivered by Justice Brown,
                                                  Justices Schenck and Pedersen, III
 HP TEXAS I LLC, Appellee                         participating.

      In accordance with this Court’s opinion of this date, we VACATE the county court’s
judgment and DISMISS the cause.


Judgment entered this 19th day of March 2019.




                                            –3–